DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-25 of U.S. Application No. 16/173648 filed on 10/29/2018 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed08/03/2022. Claims 1, 8, 9, 12-19 and 21-25 have been amended. Claims 1-25 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (d): Applicant’s amendments with respect to claim 23 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (d) to claims 23 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-7 and 13-25 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-7 and 13-25 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 8-12 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 8-12 have been withdrawn.


Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record.
As per claim 1-25 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method, comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) monopulse component of a vehicle, the phase coherent LIDAR monopulse component being a frequency-modulated continuous wave (FMCW) LIDAR monopulse component, a group of FMCW LIDAR data points collectively capturing a plurality of points in an area of an environment of the vehicle, each of the FMCW LIDAR data points of the group indicating an instantaneous corresponding range and an instantaneous corresponding velocity for a corresponding one of the points in the environment, and each being generated based on a corresponding sensing event of the phase coherent FMCW LIDAR monopulse component, wherein the corresponding sensing events of the phase coherent FMCW LIDAR monopulse component each comprise a first receiver sensing event at a first receiver of the phase coherent FMCW LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent FMCW LIDAR monopulse component; determining that a subgroup, of the FMCW LIDAR data points of the group, corresponds to an object of a particular classification, the determining based on both: the corresponding ranges for multiple of the FMCW LIDAR data points of the subgroup, and the corresponding velocities for multiple of the FMCW LIDAR data points of the subgroup; and adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification.
Claims 2-23 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668